DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
All the formula 
    PNG
    media_image1.png
    32
    245
    media_image1.png
    Greyscale
in the specification need to be corrected.
Appropriate correction is required.

Claim Objections
Claims 4, 9 and 17 objected to because of the following informalities:  
Claims 4, 9 and 17, last line, the letter “N” should be “n”, line 5, 5mm<<H1 should be 5mm<H1; and
Claim 17, line 1, the claim limitation “The reflective sheet according to claim 1” should be “The backlight module according to claim 11”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai CN 208834051 U (see Machine translation 17511451_2022-10-20_CN_208834051_U_M.pdf) in view of Dai2 CN 208780959 U (see Machine translation 17511451_2022-10-21_CN_208780959_U_M.pdf).
Regarding claim 1, Dai discloses a reflective sheet, in at least figs.2-4, comprising partition structures (three bending lines, indicated by the dotted lines, see fig.2) arranged on a side surface of the reflective sheet, wherein the partition structures bend the side surface of the reflective sheet at a preset slope (see fig.3);
the partition structures arranged horizontally or vertically in parallel (see fig.2).
Dai does not explicitly disclose the partition structures comprise a plurality of dotted lines.
Dai2 discloses a reflective sheet, in at least figs.3 and 4, the partition structure (6a) comprise a plurality of dotted lines (7) (see fig.4) for the purpose of improving the strength of the reflection sheet to ensure the stability of the structure of the reflection sheet and against bending and deformation perpendicular to the partition structure (page 5, lines 3-9).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the partition structure comprise a plurality of dotted lines as taught by Dai2 in the reflective sheet of Dai in order to have the partition structures comprise a plurality of dotted lines arranged horizontally or vertically in parallel for the purpose of improving the strength of the reflection sheet to ensure the stability of the structure of the reflection sheet and against bending and deformation perpendicular to the partition structure.
Regarding claim 2, Dai2 discloses the dotted-to-solid ratios of the dotted lines are greater than or equal to 1 (see fig.4 discloses greater than 1) for the purpose of improving the strength of the reflection sheet to ensure the stability of the structure of the reflection sheet and against bending and deformation perpendicular to the partition structure. The reason for combining is the same as claim 1.
Regarding claim 3, Dai discloses the slope of the side surfaces of the reflective sheet gradually increases from the bottom (see fig.3 and page 6, line 32).
Regarding claim 4, Dai discloses the reflective sheet satisfies the following formula:

    PNG
    media_image2.png
    28
    227
    media_image2.png
    Greyscale
 (see fig.3 and page 6, line 32, a1= α =25 degrees, a2= β- α=40-25=15 degrees, a3= θ- β=65-40=25 degrees);
H1<H2<H3 (see fig.3);
wherein αi is an included angle between adjacent folding angles of a side surface of the reflective sheet, wherein i=1, 2, . . . ,n; H1,H2, . . . , Hn are the vertical heights between each partition structure and the bottom of the reflective sheet, respectively; n is the number of partition structures.
Dai in view of Dai2 does not explicitly disclose 5mm<H1. However, it would have been obvious to a person having ordinary skill in the art before the effective filling date to modify Dai’s reflective sheet to have 5mm<H1. One would have chosen the value of H1 according to a result effective variable balancing the need to form a reflective sheet with a H1 while not making the H1 too small to make the reflective sheet unreliable. One would have been motivated to form the reflective sheet to have 5mm<H1 for the purpose of preventing the light concentrated in the peripheral area of the reflective sheet to make the light distribution more uniform in order to have the reflective sheet with high reliability.
Regarding claim 5, Dai discloses a lamp hole (11) is formed at the bottom of the reflective sheet (see fig.2).
Regarding claim 6, Dai discloses a method for manufacturing a reflective sheet, in at least figs.2-4, comprising: manufacturing partition structures (three bending lines, indicated by the dotted lines, see fig.2) on a side surface of the reflective sheet, wherein the partition structures bend the side surface of the reflective sheet at a preset slope (see fig.3); 
the partition structures arranged horizontally or vertically in parallel (see fig.2).
Dai does not explicitly disclose the partition structures comprise a plurality of dotted lines.
Dai2 discloses a method for manufacturing a reflective sheet, in at least figs.3 and 4, the partition structure (6a) comprise a plurality of dotted lines (7) (see fig.4) for the purpose of improving the strength of the reflection sheet to ensure the stability of the structure of the reflection sheet and against bending and deformation perpendicular to the partition structure (page 5, lines 3-9).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the partition structure comprise a plurality of dotted lines as taught by Dai2 in the method for manufacturing a reflective sheet of Dai in order to have the partition structures comprise a plurality of dotted lines arranged horizontally or vertically in parallel for the purpose of improving the strength of the reflection sheet to ensure the stability of the structure of the reflection sheet and against bending and deformation perpendicular to the partition structure.
Regarding claim 7, Dai discloses the slope of the side surfaces of the reflective sheet gradually increases from the bottom (see fig.3 and page 6, line 32).
Regarding claim 8, Dai2 discloses the dotted-to-solid ratios of the dotted lines are 1 or more (see fig.4 discloses greater than 1) for the purpose of improving the strength of the reflection sheet to ensure the stability of the structure of the reflection sheet and against bending and deformation perpendicular to the partition structure. The reason for combining is the same as claim 1.
Regarding claim 9, Dai discloses the reflective sheet satisfies the following formula:

    PNG
    media_image2.png
    28
    227
    media_image2.png
    Greyscale
 (see fig.3 and page 6, line 32, a1= α =25 degrees, a2= β- α=40-25=15 degrees, a3= θ- β=65-40=25 degrees);
H1<H2<H3 (see fig.3);
wherein αi is an included angle between adjacent folding angles of a side surface of the reflective sheet, wherein i=1, 2, . . . ,n; H1,H2, . . . , Hn are the vertical heights between each partition structure and the bottom of the reflective sheet, respectively; n is the number of partition structures.
Dai in view of Dai2 does not explicitly disclose 5mm<H1. However, it would have been obvious to a person having ordinary skill in the art before the effective filling date to modify Dai’s reflective sheet to have 5mm<H1. One would have chosen the value of H1 according to a result effective variable balancing the need to form a reflective sheet with a H1 while not making the H1 too small to make the reflective sheet unreliable. One would have been motivated to form the reflective sheet to have 5mm<H1 for the purpose of preventing the light concentrated in the peripheral area of the reflective sheet to make the light distribution more uniform in order to have the reflective sheet with high reliability.
Regarding claim 10, Dai discloses a lamp hole (11) is formed at the bottom of the reflective sheet (see fig.2).
Regarding claim 11, Dai discloses a backlight module, in at least figs.2-4, comprising: a back plate (200), a reflective sheet (100), a light-emitting element (300), a diffusion plate (400), and a functional film (500) which are arranged in a stack in order (see fig.3), 
wherein the reflective sheet comprises partition structures (three bending lines, indicated by the dotted lines, see fig.2) provided on a side surface of the reflective sheet, and the partition structures bend the side surface of the reflective sheet at a preset slope (see fig.3), and the partition structures arranged horizontally or vertically in parallel (see fig.2); 
wherein the reflective sheet constitutes a bottom surface (see fig.3) and a side surface (see fig.3) of a light mixing cavity (210) of the backlight module.
Dai does not explicitly disclose the partition structures comprise a plurality of dotted lines.
Dai2 discloses a backlight module, in at least figs.3 and 4, the partition structure (6a) comprise a plurality of dotted lines (7) (see fig.4) for the purpose of improving the strength of the reflection sheet to ensure the stability of the structure of the reflection sheet and against bending and deformation perpendicular to the partition structure (page 5, lines 3-9).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the partition structure comprise a plurality of dotted lines as taught by Dai2 in the backlight module of Dai in order to have the partition structures comprise a plurality of dotted lines arranged horizontally or vertically in parallel for the purpose of improving the strength of the reflection sheet to ensure the stability of the structure of the reflection sheet and against bending and deformation perpendicular to the partition structure.
Regarding claim 12, Dai discloses the bottom of the reflective sheet is provided with a lamp hole (11), and the light-emitting element comprises an LED lamp strip (see fig.3 and last paragraph of page 6), wherein lamp beads (lamp bead, last paragraph of page 6) of the LED lamp strip are arranged in the lamp hole (last paragraph of page 6).
Regarding claim 13, Dai discloses a functional film comprises at least one of a light intensifying film (first line of page 7), a diffusion film, a quantum dot film, and a blue light preventing film.
Regarding claim 15, Dai2 discloses the dotted-to-solid ratios of the dotted lines are greater than or equal to 1 (see fig.4 discloses greater than 1) for the purpose of improving the strength of the reflection sheet to ensure the stability of the structure of the reflection sheet and against bending and deformation perpendicular to the partition structure. The reason for combining is the same as claim 1.
Regarding claim 16, Dai discloses the slope of the side surfaces of the reflective sheet gradually increases from the bottom (see fig.3 and page 6, line 32).
Regarding claim 17, Dai discloses the reflective sheet satisfies the following formula:

    PNG
    media_image2.png
    28
    227
    media_image2.png
    Greyscale
 (see fig.3 and page 6, line 32, a1= α =25 degrees, a2= β- α=40-25=15 degrees, a3= θ- β=65-40=25 degrees);
H1<H2<H3 (see fig.3);
wherein αi is an included angle between adjacent folding angles of a side surface of the reflective sheet, wherein i=1, 2, . . . ,n; H1,H2, . . . , Hn are the vertical heights between each partition structure and the bottom of the reflective sheet, respectively; n is the number of partition structures.
Dai in view of Dai2 does not explicitly disclose 5mm<H1. However, it would have been obvious to a person having ordinary skill in the art before the effective filling date to modify Dai’s reflective sheet to have 5mm<H1. One would have chosen the value of H1 according to a result effective variable balancing the need to form a reflective sheet with a H1 while not making the H1 too small to make the reflective sheet unreliable. One would have been motivated to form the reflective sheet to have 5mm<H1 for the purpose of preventing the light concentrated in the peripheral area of the reflective sheet to make the light distribution more uniform in order to have the reflective sheet with high reliability.
Regarding claim 18, Dai discloses a lamp hole (11) is formed at the bottom of the reflective sheet (see fig.2).
Regarding claim 19, Dai in view of Dai2 discloses a liquid crystal display device, in at least figs.2-4, comprising the backlight module (1000) as claimed in claim 11 (see the rejection above) and a liquid crystal panel (2000) arranged on the light-emitting surface side of the backlight module (see fig.3).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai CN 208834051 U (see Machine translation 17511451_2022-10-20_CN_208834051_U_M.pdf) in view of Dai2 CN 208780959 U (see Machine translation 17511451_2022-10-21_CN_208780959_U_M.pdf) as applied to claim 1 above, and further in view of Li CN 109164639 A (see Machine translation 17511451_2022-10-21_CN_109164639_A_M.pdf).
Regarding claim 14, Dai in view of Dai2 does not explicitly disclose the light transmittance of the diffusion plate is 30-70%.
Li discloses a backlight module, in at least figs.4, the light transmittance of the diffusion plate (diffusion plate, page 5, line 9) is 30-70% (see page 5, line 9) for the purpose of forming a diffusion plate to diffuse light (see page 5, line 9).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light transmittance of the diffusion plate is 30-70% as taught by Li in the backlight module of Dai in view of Dai2 for the purpose of forming a diffusion plate to diffuse light.





















Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871